Citation Nr: 1756277	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for alcohol and drug dependence, to include as secondary to posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from March 1978 to March 1982.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Board granted service connection for an acquired psychiatric disorder, to include PTSD and depression, and denied service connection for alcohol and drug dependence.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 memorandum decision, the Court vacated the portion of the Board's decision that denied service connection for alcohol and drug dependence and remanded the matter for further adjudication.  Accordingly, the Board remanded this case for additional development in May 2016 and May 2017.  The case is now again before the Board for appellate review.


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's alcohol and drug dependence was caused by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for alcohol and drug dependence, to include as secondary to PTSD, have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As noted above, the Veteran's claim was previously remanded by the Board for additional development in May 2016 and May 2017.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board instructed the RO to seek additional medical treatment records and associate them with the claims file, then schedule the Veteran for a VA examination.  Accordingly, the RO sent the Veteran letters requesting this information.  See May 4, 2017 Subsequent Development Letters.  The Veteran did not respond.  The Veteran was then afforded a VA examination in June 2017, and his claims were readjudicated in a September 2017 Supplemental Statement of the Case (SSOC).  

After considering the prior remand and the development conducted, the Board finds that substantial compliance with the prior remands has been accomplished.  Therefore, the Board may proceed with adjudicating the Veteran's claim of entitlement to service connection for alcohol and drug dependence, to include as secondary to posttraumatic stress disorder (PTSD) with depression.

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection on a direct basis for substance abuse is precluded.  See 38 C.F.R. § 3.301.  There is, however, a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In Allen, the Federal Circuit specifically explained that it foresaw compensation for alcohol or drug related disabilities only where there exists "clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service connected disability[.]"  Id. at 1381.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In reaching a decision on this matter, the Board has reviewed all of the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence in exhaustive detail.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

In this case, the Veteran was service connected for PTSD as secondary to a military sexual trauma (MST) effective June 4, 2010.  The Veteran asserts that his service-connected PTSD caused his drug and alcohol dependence.  Specifically, the Veteran has indicated that he abused alcohol and drugs as a coping mechanism to avoid feelings of fear, guilt, shame, and anger experienced as a result of the MST.

The evidence of record shows that the Veteran has a lengthy history of alcohol and drug dependence that, by the Veteran's own admissions, predates military service.  In numerous medical treatment records and reports, the Veteran reports that he started using substances at around age 12 or 13.  See, inter alia, September 19, 1985 Mayo Clinic Discharge Summary; July 18, 1991 Fountain Center Rule 25 Assessment; March 23, 1993 Fountain Center Discharge Summary; June 1982 VA Examination Addendum; December 2010 VA Examination Report.  

During a June 1982 VA examination, the Veteran reported that from 1970-1979, he took approximately 15-20 amphetamine tablets and smoked approximately half an ounce of marijuana per day; from 1980 to 1982, he was using approximately one gram of cocaine per day; from December 1981 to February 1982, he took heroin everyday intravenously; from 1978 to December 1981 he took approximately 20 milligrams of valium per day; and in April 1981 he took three Quaalude tablets per day.

In September 1985, the Veteran reported to Dr. J.W.R. of the Mayo Clinic that he first began to smoke marijuana at age 12, and was quite rebellious through his school years, with frequent absences, an arrest for breaking and entering at age 16, and getting kicked out of the house for dealing drugs.  The Veteran reported using many types of drugs prior to his service in the Air Force, including LSD, Quaaludes, benzodiazepines, and alcohol.  The Veteran reported that his substance abuse continued in service, where he frequently used alcohol and cocaine at lunch and after work, and heroin on occasion.  He reported several in-service chemical dependency outpatient treatments.  He also stated that during his period of service, he worked as a drug "mule," taking cocaine from supplier to dealer. 

During a July 1991 Fountain Center Rule 25 Assessment, the Veteran reported that he first started using substances at age 12 and was already in trouble because of his usage by age 16.  In an August 1991 Fountain Center treatment note, the Veteran reported drinking to relieve anxiety and other negative emotions.  It was noted that he was physically and verbally abused by his father as a child.  In March 1993, the Veteran reiterated to Fountain Center counselor R.K. that his substance abuse dated back to age 12.  He also reported experimental use of many other drugs: "[b]ack in the 80s, I would use anything I could get my hands on."

A January 1993 St. Peter Regional Treatment Center discharge summary included a diagnosis of alcohol dependence and polysubstance abuse, and noted that the Veteran made a suicide attempt during a police standoff in December 1992.  An October 28, 1993 newspaper article is of record and details the circumstances of the standoff.

Austin Medical Center records from January 2002 show the Veteran was admitted for a suicide attempt in which he overdosed on alcohol and nortriptyline, requiring intubation.  The February 2002 discharge summary noted abstinence from alcohol, which treatment notes from subsequent months reported to be ongoing.  

During a December 2010 VA examination, the Veteran endorsed a "very significant" history of drug and alcohol abuse beginning in high school.  The Veteran reported that at age 16, he began drinking alcohol "once a month" and was drinking heavily beginning in 1979.  He reported experimenting with marijuana at age 11 or 12, and was smoking daily starting in 1979.  He also reported experimenting with cocaine at age 16 and smoked a minimum of an ounce a day from 1979 to 1982.

During a July 2016 VA examination, the Veteran diminished his account of pre-service substance abuse.  He admitted to first experimenting with alcohol when he was 12, but stated he was turned off by the smell and taste and did not get intoxicated until he was 16: "I was with a friend, I taught him how to smoke pot and he taught me how to drink."  The Veteran said he drank "just on occasions . . . a few times a year" and that his usage level was the same as an adult, until the MST, after which he started drinking "nonstop."  The Veteran stated that this was the point at which he also started using harder drugs.  The examiner noted that when questioned about his substance abuse history, the Veteran had difficulty providing a specific timeline and was "somewhat evasive" in describing his pattern of use: "[h]e would often jump around making it difficult to get a clear picture of his substance abuse history."  

During the July 2016 examination, the Veteran reported occasional alcohol use since 2002-"a few times a year."  He also reported using marijuana "here and there" to help cope with physical pain issues, but denied being addicted to pot.  The examiner diagnosed polysubstance use disorder, currently in partial remission with the exception of cannabis use (considered mild at present time).  

During a November 2016 VA examination, the Veteran reported that he last drank alcohol in January 2002 and was evasive about his marijuana use.  

During a June 2017 VA examination, the Veteran reported that he "experimented somewhat" with marijuana, white cross, LSD, and cocaine as a teenager.  He also reported "experimentation" with alcohol at age 16-17 years old.  He reported that after 1978 or 1979, "I would use anything and everything."  The Veteran said he last consumed alcohol in January 2002 and had been clean from drugs since 1989.  The examiner diagnosed alcohol use disorder, severe, in remission and polysubstance use disorder, severe, in remission.  The examiner concluded that the Veteran's substance abuse disorders were not caused or aggravated by his service-connected PTSD.  In explaining the lack of causation, the examiner cited the sheer number of early treatment records containing the Veteran's own admissions that his substance abuse predated his military service.  The examiner also explained that the Veteran's PTSD had not aggravated his substance abuse disorders, as the evidence showed he had not actively used alcohol or drugs since 2002-well before his PTSD diagnosis.  In reaching this conclusion, the examiner also cited to the Veteran's non-credible self-reports in subsequent examinations. 

Overall, the Board finds that the weight of the evidence demonstrates that the Veteran's alcohol and drug dependence is not causally related to his service-connected PTSD.  Rather, the evidence shows that the Veteran's substance abuse problems predate his military service.  Moreover, the medical evidence of record for the entire period following his PTSD diagnosis and award of service connection indicates that his alcohol and drug dependence is in remission.  While this does not change the fact that the Veteran has a current disability under VA standards, it does suggest that his disability was not caused or aggravated by his service-connected PTSD.

In reaching its conclusion, the Board has considered the Veteran's lay testimony connecting his alcohol and drug dependence to his service-connected PTSD.  While it is true that the Veteran is competent to report his symptoms and history of treatment, the Veteran, as a lay person, is not competent to make medical conclusions, especially as to such complex issues as the etiology of his alcohol and drug dependence.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).

Given the Veteran's lack of demonstrated medical expertise, the Board finds the VA medical examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's alcohol and drug dependence and his service-connected PTSD, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  As the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches, the Board finds that the Veteran's lay testimony carries less probative weight than the competent medical evidence of record in this case.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator. Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Therefore, based on the foregoing, service connection for alcohol and drug dependence is not warranted.



ORDER

The Veteran's claim of entitlement to service connection for alcohol and drug dependence, to include as secondary to PTSD with depression, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


